OSCN Found Document:MULTIPLE INJURY TRUST FUND v. BAILEY

	
	
	

	
	
	
	
	
	
	
	

	


					
	
        

OSCN navigation




        Home

        Courts

                
	    Court Dockets
			 

        Legal Research

        Calendar

        Help







						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only






MULTIPLE INJURY TRUST FUND v. BAILEY2015 OK 83Case Number: 112575Decided: 12/14/2015THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2015 OK 83, __ P.3d __

NOTICE: THIS OPINION HAS NOT BEEN RELEASED FOR PUBLICATION. UNTIL RELEASED, IT IS SUBJECT TO REVISION OR WITHDRAWAL. 
 

 

MULTIPLE INJURY TRUST FUND, Petitioner,
v.
JULIE BAILEY and THE WORKERS' COMPENSATION COURT, Respondents.



ORDER

¶1 The opinion of the Court of Civil Appeals, Division IV, filed on March 19, 2015, in the above-styled cause is vacated. The Order of the Workers' Compensation Court on January 29, 2014, is supported by competent evidence and affirmed under Rule 1.202(b).
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 14TH day of December, 2015.

/S/CHIEF JUSTICE


Reif, C.J., Combs, V.C.J., Kauger, Watt, Winchester, Edmondson, Taylor, Gurich, JJ., concur.
Colbert, J., concurs in result.



Citationizer© Summary of Documents Citing This Document


Cite
Name
Level


None Found.


Citationizer: Table of Authority


Cite
Name
Level


None Found.